Citation Nr: 0309395	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-08 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for right foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from January to 
July 1996.  

The present matter comes before the Board of Veterans' 
Appeals on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2003, the appellant testified before 
the undersigned Veterans Law Judge (formerly Board Member) at 
the VARO in Waco.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

The appellant contends that he injured his low back and right 
foot/ankle after he slipped and fell on wet steps outside his 
barracks.  He has reported that he was treated for his 
injuries in sick bay and that X-rays were taken.  
Additionally, a memorandum from the Commanding Officer, Naval 
School of Dental Assisting and Technology, to the Chief, 
Bureau of Naval Personnel, dated in July 1996, notes that the 
appellant was an inpatient at the Naval Medical Center, San 
Diego from June 18 to June 26, 1996, after attempting 
suicide.  The medical officer's assessment was reported as 
major depressive disorder and alcohol abuse.  The commanding 
officer reported that the appellant was evaluated in July 
1996 at the Fleet Mental Health Unit and diagnosed with 
adjustment disorder with depressed mood and alcohol abuse, as 
well as with a personality disorder.  

The appellant's service medical records have not been 
associated with the claims file.  The RO has made laudable 
and exhaustive efforts to locate these records from various 
sources without success.  Where service medical records have 
been lost, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

At the above noted travel board hearing, the appellant 
testified that upon separating from active service, he began 
receiving treatment for a psychiatric disorder and low back 
disorder from his family practitioner, Dr. Joseph Wilson.  He 
also testified that he later received treatment from a Dr. 
Chavino, a doctor employed by the city of Dallas, the 
appellant's employer.  It was at his travel board hearing 
that the appellant first identified having been treated by 
Drs. Wilson and Chavino.  The RO had previously made requests 
of the appellant to identify such medical evidence.  
Individual treatment records from Drs. Wilson and Chavino are 
not part of the claimant's file.  Therefore, an attempt 
should be made to secure the medical records of Drs. Wilson 
and Chavino and any ensuing treatment, to ensure an equitable 
disposition of the appellant's claims.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In April 2001, the appellant was provided a VA mental 
disorders examination as well as a spine examination.  
Neither examiner offered an opinion as to whether any 
identified psychological or orthopedic disability was related 
to the appellant's period of service.  The Board notes that, 
a veteran is qualified, as a lay person, to report symptoms 
such as pain and/or swelling.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Nowhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone).

Thus, following development to obtain any available medical 
records from Drs. Wilson and Chavino, the RO should request 
that the physicians who examined the appellant in April 2001, 
again review the claims file and their examination reports, 
and offer an opinion as to the etiology of any diagnosed 
psychiatric disability or orthopedic disability associated 
with the low back or right foot/ankle.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should take all necessary 
steps to obtain records of the veteran's 
treatment by Dr. Joseph Wilson and Dr. 
Chavino.  

2.  The RO should provide the two VA 
physicians who performed psychiatric and 
spinal examinations of the appellant at 
the VA Medical Center in Dallas, Texas in 
April 2001, with the appellant's claims 
file.  

Each physician should render an opinion 
as to whether it is at least as likely as 
not that the appellant currently has a 
psychiatric, low back, or right foot 
disorder attributable to a disease or 
injury in service, including the 
appellant's report of a fall in service.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  If either physician is 
unavailable another physician may review 
the claims folder and furnish the 
requested opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the appellant in any way, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the appellant and his representative should be 
given the opportunity to respond.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


